Case 1:19-cv-10256-GHW Document 45-5 Filed 04/30/20 Page 1 of 2




  Exh
    ibi
      tE
     (Ex
       cerp
          tofJu
              ly13
                 ,2018R
                      espon
                          seo
                            fDav
                               isP
                                 olkt
                                    oCa
                                      rdw
                                        ell
                                          ’s
                      Supp
                         lem
                           ent
                             alCha
                                 rge)
                   Case 1:19-cv-10256-GHW Document 45-5 Filed 04/30/20 Page 2 of 2
P
/\L
  IL, WE I
         S:-
           ,, RlfKIND
                    . Wl
                       i/\RTUNc
                              ;;, C
                                  iA.RRI
                                       SUN LLP                                      MATTHEW W ABBOTT
                                                                                    EDWARD T ACKERMAN
                                                                                                                       JONATHAN S KANTER
                                                                                                                       BRADS KARP
                                                                                    JACOB A AD   LERSTE IN             PATR ICK N KARSN      ITZ
                                                                                    ALLAN J ARFFA                      JOHN C KENNEDY
1285AVENUE OF THE AMERICAS           UN
                                      IT 3601 OFF
                                                ICE TOWER A.BE
                                                             IJING FORTUNE PLAZA    ROBERT A ATKINS                    BRIAN KI   M
                                                                                    DAV!D J BA  L L                    KYLEJ K   IMP   LER
NEW YORK
       . NEW YORK / 0019
                       -6064                          NO 7 DONGSANHUAN ZHONGLU
                                                                                    SCOTT A BARSHAY                    DAVID M K    LE IN
                                                               CHAOYANG DI
                                                                         STRICT     PAUL M BASTA                       ALAN W KORNBERG
TELEPHONE ,2 I2i373-3000                                           BE
                                                                    IJING 100020    JOHN F BAUGHMAN                    DAN IE LJ .KRAMER
                                                                                    J STEVEN BAUGHMAN                  DAV ID K LAKHDHI       R
                                                       PEOPLE S REPUBL
                                                                     IC OF CH
                                                                            INA     LYNN 8 BAYARD                      STEPHEN P LAMS.       .
LLOYD K GARR
           ISON r1946
                    ·I991
                        ,                                                           CRAIG A BENSON                     JOHN E LANGE
                                                       TELEPHONE 1
                                                                 8 6
                                                                   -I015828
                                                                          ·5300     MITCHEL   LL. BERG                 GREGORY F LAUFER
RANDOL
     .PH E PAUL fl9
                  46·19501                                                          MARKS BERGMAN                      BRIA  N C LAV   IN
SIMO
   N H RJFKJND    <1950
                      ·19951                                                        DAVID M 8ERN   ICt<                X!AOYU GREG L     IU
                                               12TH FLOOR.HONG KONG CLUB BUI
                                                                           LDING    JOSEPH J Bt   AL                   JEFFREY D MARE       LL
LOU
  ISS W EISS      <1927
                      -19501                                                        BRUCE BI  RENBO  IM                MARCO V MASOTT       I
                                                          3ACHATER ROAD.CENTRAL     H CHR ISTOPHER BOEHN     ING       EDW  IN S MAYNARD
JOHN F WHARTON    (1927
                      ·19771
                                                                      HONG l
                                                                           <ONG     ANGELO BONV   !NO                  DAVI  DW . MAYO
                                                                                    DAVID W BROWN                      E L
                                                                                                                         IZABETH R MCCOLM
                                                         TELEPHONE i85212846·
                                                                            0 300   SUSANNA M BUERGEL                  ALVARO MEMBRI        LLERA
                                                                                    PATRICK S CAMPBE     LL~           MARK F MENDE      LSOHN
                                                                                    JESSICA S CAREY                    CLAUD  INE MERED     ITH -GOU JON
                                                                    ALDER CASTLE    JEANETTE K CHAN                    WILLIAM B.M     ICHAE   L
                                                                                    GEOFFREY R.CHEPI     GA            JUD IENG SHORTE       L L..
                                                                  10 NOBLE STREET   ELLEN N CH   ING                   CATHER   INE NYA~ADY
WR
 IT ERS D
        IRECT D
              IAL NUMBER                                     LONDON EC2V 7JU.U K
                                                                                    WILL
                                                                                       IAM A CLAREMAN                  JANE B.O'    BRI EN
                                                                                    LEWIS R CLAYTON                    ALEX YOUNG K OH
                                                       'TELEPHONEi
                                                                 4 420173671600     YAHONNES CLEARY                    BRAD R OKUN

 (212
    )373
       -3165
                                                                                    JAY COHEN                          KELLEY D.PARKER
                                                                                    KE LLEY A CORN  ISH                LINDSAYB PARKS
                                                                                    CHRISTOPHER J.CUMM      INGS       VALER  IE E RADWANER
                                                           FUKOKU SE
                                                                   IME
                                                                     I BU
                                                                        ILD
                                                                          ING
                                                                                    THOMAS V.DE LA BAST     IDE I
                                                                                                                ll     CARL L.REISNER
WR
 IT ER'
      SDIRECT FACS
                 IMILE                                  2
                                                        ·2 UCH
                                                             ISA
                                                               !WAJCHO 2
                                                                       ·CHOME       ARIE L J.DECKELBAUM                LOR IN L.RE   ISNER
                                                                                    ALICE BE  L
                                                                                              IS LE EATON              WA LTER G.R    ICC IARD I
                                                  CH
                                                   IYODA
                                                       -KU,TOKYO 100
                                                                   -0011 JAPAN      AN DREW J.EHR    L
                                                                                                     ICH               W ALTER R  IEMAN
(212
   )492
      -0165                                             TELEPHONE 181
                                                                    ·313597
                                                                          -8101     GREGORY A.EZR
                                                                                    LES LI
                                                                                                    ING
                                                                                          E GORDON FAGEN
                                                                                                                       RICHARD A ROSEN
                                                                                                                       ANDREW N ROSENBERG
                                                                                    ROSS A FJ  ELDSTON                 JACQUEL   INE P RUB    IN
                                                                                    BRAD J.F  INKELSTE  IN             CHARLES F."R     ICK. .RU  LE..
WR
 IT ER'
      SDIRECT E
              -MA
                IL ADDRESS                               TORONTO-
                                                                DOMI
                                                                   NION CENTRE      BRIAN P.F INNEGAN                  RAPHAE    L M .RUSSO
                                                    77K
                                                      ING STREET W EST.SU
                                                                        ITE 3100    ROBERTO F   JNZI                   ELIZABETH M SACKSTEDER
                                                                                    PETER E.F  ISCH                    JEF FREY D SAFERSTE       IN
bb
 irenbo
      im@p
         aulw
            eis
              s.com                                                   P
                                                                      .O BOX 226    ROBERT C
                                                                                    MART JN F
                                                                                              ,F LEDER
                                                                                              LUMENBAUM
                                                                                                                       JEFFREYB SAMUE
                                                                                                                       DALE M .SARRO
                                                                                                                                              LS
                                                         TORONTO.ONTAR
                                                                     IO MSK IJ3
                                                                                    ANDREW J.FOLEY                     TERRYE.SCH      JMe :K
                                                          TELEPHONE «4161504
                                                                           -0520    AN DREW J FORMAN~                  KENNETH M .SCHNE        IDER
                                                                                    HARRI S B.FRE  IDUS                ROBERT B.SCHUMER
                                                                                    MANUEL 5.FREY                      JOHN M .SCOTT
                                                                200I K STREET.NW    ANDREW L.GA    INES                DAVID R S   ICU  LAR
                                                                                    KENNETH A GALLO                    MOSES S   ILVERMAN
                                                       WASH
                                                          INGTON ,DC 20006
                                                                         -1047      MICHAEL E.GERTZMAN                 AUDRAJ.SOLOWAY
                 Ju
                  ly1
                    3,2018                               TELEPHONE 12021 223
                                                                           -7300
                                                                                    ADAM M .G IVERTZ
                                                                                    SALVATORE GOG
                                                                                    NEI LGO  LDMAN
                                                                                                     LIORME  LLA
                                                                                                                       SCOTT M SONTAG
                                                                                                                       TARUN M STEWART
                                                                                                                       ERIC A  LAN STONE
                                                                                    ROBERTO J.GONZALEZ•                AIDAN SYNNOTT
                                                   500 DELAWARE AVENUE.SU
                                                                        ITE 200     CATHER  INE L.GOODA    LL          RICHARD C.TARLOWE
                                                                                    ERIC GOOD ISON                     MON ICA K  . THURMOND
                                                               F
                                                               'OST OFF
                                                                      ICE BOX 32    CHAR LES H GOOGE,JR                DAN IE L J.TOAL
                                                        WI
                                                         LMI
                                                           NGTON.DE 19899
                                                                        -0032       ANDREW G.GORDON                    LIZA M VE   LAZQUEZ
                                                                                    BRIAN 5.GRIEVE                     RAMY J.WAHB EH
                                                         TELEPHONE 1302)655
                                                                          -4410     UDI GROFMAN                        LAWRENCE G.WEE
                                                                                    NICHO LAS GROOMBR    IDGE          THEODORE V.WE       LLS ,JR  .
                                                                                    BRUCE A . GUTENPLAN                STEVEN J W    IL L
                                                                                                                                        IAMS

                 ByHand D
                        eliv
                           ery andEma
                                    il
                                                                                    ALAN 5 HA   LPER IN                LAWRENCE I W     ITDORCH    IC
                                                                                    JUST ING  .HAM ILL                 MARK B.W    LAZ  LO
                                                                                    CLAUD IA HAMMERMAN                 JU L
                                                                                                                          IA MASON WOOD
                                                                                    BRIAN 5.HERMANN                    JENN  IF ER H.WU
                                                                                    MICHE LE H IRSHMAN                 BETTY YAP*
                                                                                    DAVID 5 HUNTI   NGTON              JORDAN E YARETT

                 Mr
                  .D av
                      idE .Pow  ell
                                                                                    AMRAN HUSSE    IN                  KAYE N.YOSH     INO
                                                                                    LORETTA A  . lPPOL J
                                                                                                       TO              TONG YU
                                                                                    JARENJANGHORBAN       I            TRACEYA ZACCONE

                 Reg
                   iona
                      lD ire
                           ctor
                                                                                    BRIAN M JANSON                     TAUR IE M ZEITZER
                                                                                    JEHC JOHNSON                       T ROBERT ZOCHOWSK         l JR
                                                                                    M EREDI TH J KANE

                 NewYork Stat
                            eD iv is
                                   ionofHumanR
                                             igh
                                               ts                                   •NOT ADM
                                                                                           ITTCD   ro T
                                                                                                      II
                                                                                                       [N[W YP!<KOAR


                 AdamClaytonPow   e
                                  llSt
                                     ateOf
                                         fic
                                           eBu
                                             ild
                                               ing
                 163w_ 125thStreet,Room401
                 NewY o
                      rk, NY 10027

                               Ka
                                lamaCa
                                     rdwel
                                         lv.Dav
                                              isPo lk& Wardw e
                                                             ll LLP
                                      (EEOCCh
                                            argeNo. 520-2017-03247
                                                                 ;
                                      SDHRCaseNo. 10190523)

                 D
                 earM
                    r. Pow
                         ell
                           :

                           Werepr
                                esentDav
                                       is Po
                                           lk& W
                                               ardw
                                                  ell LLP(
                                                         "Dav
                                                            isPo
                                                               lk"o
                                                                  r"th
                                                                     eFi
                                                                       rm"
                                                                         )
                 inth
                    eabov
                        e-c
                          apt
                            ion
                              edmat
                                  ter
                                    .

                            InM ay 2018,w ew ere in
                                                  fo rmedbya t
                                                             torney
                                                                  sfo rcompla
                                                                            inantK a
                                                                                   lom a
                 Ca
                  rdwel
                      lth a
                          tMr.C ardwel
                                     lh adfiledasupplem en
                                                         ttohisEEOCch  a
                                                                       rgeofdisc
                                                                               rimina
                                                                                    tion
                 aga
                   ins
                     tth eF
                          irm ( the"Supplementa
                                              l Charge") onApril 25
                                                                  , 2018. Counse
                                                                               l forM r
                                                                                      .
                 Ca
                  rdwel
                      l subsequent
                                 lyprovidedu swith acopyo  ftheSupplementa
                                                                         l Cha
                                                                             rge. Please
                 ac
                  ceptth
                       isle
                          ttera
                              sth econf
                                      ident
                                          ialrespon
                                                  s eoftheFi
                                                           rmt othatSupp
                                                                       lement
                                                                            alCh a
                                                                                 rge.

                            Forallthes amereasonssetfo
                                                     rthintheFirm'sDecemb
                                                                        er5 ,2 01
                                                                                7
                 con
                   fid
                     ent
                       ialrespon
                               setoMr
                                    .C ardwel
                                            l'sEEOCCh a
                                                      rge
                                                        ,D av
                                                            is Po
                                                                lkden
                                                                    iesth
                                                                        eal
                                                                          lega
                                                                             tions
                 ofd
                   isc
                     rimina
                          tionandre
                                  tal
                                    iat
                                      ionintheSupp
                                                 lemen
                                                     talCh
                                                         arge_




                 H
                 ighly Con
                         fid
                           ent
                             ial
                 FOIA/FOILConf
                             ident
                                 ialT
                                    rea
                                      tmen
                                         tRequ
                                             est
                                               edbyD
                                                   avs Po
                                                     i  l
                                                        l<
